Citation Nr: 0322911	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  97-10 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for chest pain claimed 
as due to an undiagnosed illness.  

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from October 1979 to 
December 1983, and from September 1991 to May 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  Jurisdiction over the veteran's claims 
file was subsequently transferred to the RO in Oakland, 
California.  

In a November 1999 decision, the Board denied the veteran's 
claims for service connection for leg cramps, obstructive 
sleep apnea, sleepiness/trouble sleeping, and lung problems 
all claimed as due to an undiagnosed illness.  In addition, 
the Board remanded to the RO for additional development of 
the issues of entitlement to service connection for memory 
loss and dizziness claimed as due to an undiagnosed illness, 
as well as claims for service connection for back strain and 
a skin disorder.  In a September 2002 decision, the Board 
denied the claims for service connection for memory loss and 
dizziness as well for back strain and a skin disorder.  


REMAND

In August 2002, the Board undertook further development of 
this case pursuant to authority granted by 38 
C.F.R.§ 19.9(a)(2) (2002).  That regulation was invalidated 
by the United States Court of Appeals for the Federal 
Circuit.  Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The development has 
been completed.  

However, in view of the Federal Circuit's opinion, the case 
must be remanded for the following:

1.  The RO should readjudicate the 
veteran's claims for service connection 
for chest pain and entitlement to TDIU in 
light of the evidence received since its 
most recent supplemental statement of the 
case.

2.  If the benefits sought continue to be 
denied the RO should issue a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




